

HOLDBACK ESCROW AGREEMENT
 
This ESCROW AGREEMENT (the “Agreement”) is made as of October 22, 2009 by and
between Emerald Acquisition Corporation, a Cayman Islands exempted company
incorporated with limited liability (the “Company”), No. 48 South Qingshui Road,
Laiyang City, Shandong 265200 P.R. China, Anslow & Jaclin, LLP, 195 Route 9
South, 2nd Floor, Manalapan, NJ 07726 (the “Escrow Agent”), Grandview Capital,
Inc. (the “Placement Agent”) and Access America Investments, LLC (the “Investor
Representative”).
 
WITNESETH:
 
WHEREAS, the Company is offering to certain investors (the “Investors”), on a
“best efforts” basis, investment units (“Units”), each Unit consisting of (i)
Fifty Thousand (50,000) of the Company’s ordinary shares, par value $0.001 per
share (the “Ordinary Shares”) and (ii) warrants to purchase Twenty Five Thousand
(25,000) of the Company’s Ordinary Shares, at an exercise price of $6.00 per
share (the “Warrants” and collectively with the Ordinary Shares, the
“Securities”), for aggregate gross proceeds of a minimum of $15,000,000 and up
to a maximum of $20,000,000 (the “Offering”), in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Section
4(6), Regulation D and/or Regulation S as promulgated by the United States
Securities and Exchange Commission  under the Securities Act of 1933, as
amended;
 
WHEREAS, such Offering is in connection with the combination (the “Combination”)
of Emerald and Merit Times International Limited, a company incorporated under
the laws of the British Virgin Islands (“Merit Times”).  The closing of the
Combination is conditioned upon all of the conditions of the Offering being met,
and the Offering is conditioned upon the closing of the Combination (the
“Closing”). Merit Times owns 100% of the issued and outstanding capital stock of
Shandong MeKeFuBang Food Limited (“MeKeFuBang”), a company incorporated under
the laws of the People’s Republic of China (“China” or the “PRC”). Shandong
Longkang Juice Co., Ltd. (“Longkang Juice”), a company incorporated under the
laws of the PRC is a wholly-owned subsidiary of MeKeFuBang. Pursuant to the
Combination, Merit Times will become a wholly-owned subsidiary of
Emerald.  Therefore, Emerald, Merit Times, MeKeFuBang, and Longkang Juice are
collectively referred to herein as “Emerald” or the “Company”;
 
WHEREAS, the Company proposes to establish an escrow account (the “Escrow
Account”), which shall include ten percent (10%) of the Offering proceeds (the
“Escrow Amount”), to be held in escrow until such time as a qualified chief
financial officer has been approved and appointed as an officer of the Company,
and administered and distributed in accordance with Section 4 of this Agreement;
and the Escrow Agent is willing to establish the Escrow Account on the terms and
subject to the conditions hereinafter set forth;
 
WHEREAS, the Investors have appointed Access America Investments, LLC as such
Investor’s representative (the “Investor Representative”) to act on their
collective behalf with respect to this Agreement and all amendments thereto.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.             Appointment of Escrow Agent.  The Company, Placement Agent and
Investor Representative hereby appoint the Escrow Agent as escrow agent to act
in accordance with the terms and conditions set forth in this Agreement, and the
Escrow Agent hereby accepts such appointment and agrees to establish the Bank
Account on the terms and subject to the conditions hereinafter set forth.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Establishment of the Bank Account.  The Escrow Agent shall
establish a non-interest-bearing bank account at the branch of the Bank selected
by the Escrow Agent (heretofore defined as the “Bank Account”).  The purpose of
the Bank Account is for (a) the deposit of the Escrow Amount by the Company, and
(b) the disbursement of collected funds, all as described herein.
 
3.           Delivery of the Escrow Amount.  The Company hereby directs the
Escrow Agent to allocate the Escrow Amount separately from the proceeds of the
Offering at the closing, to be held and disbursed by the Escrow Agent as
provided in this Agreement.  The Escrow Amount shall be held by the Escrow Agent
in the Bank Account as follows:
 
 
Bank Address:
Wachovia Bank NA

800 West Main Street
Freehold, New Jersey 07726
ABA No.:  031201467
Account: Anslow & Jaclin LLP Attorney Trust Account
Account No.:  2000013292968
Attn: Richard I. Anslow, Esq.
Reference: Emerald Acquisition Corporation Holdback Escrow


4.           Disbursements from the Bank Account.   Pursuant to Section 5.5 of
the Subscription Agreement, the Company shall employ a Chief Financial Officer
who is English-speaking and has experience with financial reporting companies
under Sarbanes-Oxley and other federal or state securities laws, who shall meet
the approval and requirements of the Placement Agent and the Investor
Representative (a “Qualified CFO”). Such approval shall not be unreasonably
withheld.  To secure the hiring of a Qualified CFO, the Company has agreed that
the Escrowed Amount be held in the Escrow Account unless and until a Qualified
CFO has been appointed.  Upon the Company’s appointment of a Qualified CFO, the
Investor Representative and Placement Agent shall execute and deliver to the
Escrow Agent written instructions to release the Escrow Amount to the Company
(“Instructions to Release CFO Holdback”).  Within one (1) Business Day following
its receipt of Instructions to Release CFO Holdback (with wire instructions
attached), the Escrow Agent shall distribute the Escrow Amount in accordance
with such written instructions.  If the entire Escrow Amount is not disbursed
within two (2) years from the date hereof, the balance of the Escrow Amount
shall be returned to the Company.
 
5.           Interpleader.  Should any controversy arise among the parties
hereto with respect to this Agreement or with respect to the right to receive
the Escrow Amount, the Escrow Agent shall have the right to consult counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties.  The Escrow Agent is also hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing Escrow Agent.  If the Escrow Agent is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date.  Any interpleader
action instituted in accordance with this Section 5 shall be filed in any court
of competent jurisdiction in New York, New York, and the Escrow Amount in
dispute shall be deposited with the court and in such event Escrow Agent shall
be relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Agreement with respect to the Escrow Amount.
 
 
- 2 -

--------------------------------------------------------------------------------

 

6.             Exculpation and Indemnification of Escrow Agent.
 
6.1           The Escrow Agent is not a party to, and is not bound by or charged
with notice of any agreement out of which this escrow may arise. The Escrow
Agent acts under this Agreement as a depositary only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. The Escrow Agent
will have no duties or responsibilities other than those expressly set forth in
this Agreement.  The Escrow Agent will be under no liability to anyone by reason
of any failure on the part of any party hereto (other than the Escrow Agent) or
any maker, endorser or other signatory of any document to perform such person’s
or entity’s obligations hereunder or under any such document.  Except for this
Agreement and instructions to the Escrow Agent pursuant to the terms of this
Agreement, the Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.
 
6.2           The Escrow Agent will not be liable for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, and may rely conclusively
on, and will be protected in acting upon, any order, notice, demand,
certificate, or opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by Escrow Agent to be genuine
and to be signed or presented by the proper person or persons. The duties and
responsibilities of the Escrow Agent hereunder shall be determined solely by the
express provisions of this Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of New York upon fiduciaries.
 
6.3           The Escrow Agent will be indemnified and held harmless, jointly
and severally, by the Company from and against any expenses, including
reasonable attorneys’ fees and disbursements, damages or losses suffered by the
Escrow Agent in connection with any claim or demand, which, in any way, directly
or indirectly, arises out of or relates to this Agreement or the services of
Escrow Agent hereunder; except, that if the Escrow Agent is guilty of willful
misconduct, fraud or gross negligence under this Agreement, then the Escrow
Agent will bear all losses, damages and expenses arising as a result of such
willful misconduct, fraud or gross negligence. Promptly after the receipt by the
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, the Escrow Agent
will notify the other parties hereto in writing.  For the purposes hereof, the
terms “expense” and “loss” will include all amounts paid or payable to satisfy
any such claim or demand, or in settlement of any such claim, demand, action,
suit or proceeding settled with the express written consent of the parties
hereto, and all costs and expenses, including, but not limited to, reasonable
attorneys’ fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.  The
provisions of this Section 6 shall survive the termination of this Agreement.
 
6.4           The Escrow Agent has acted as legal counsel for the Company and
may continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Escrow Agent hereunder. Investor
Representative and the Investors consent to the Escrow Agent in such capacity as
legal counsel for the Company and waive any claim that such representation
represents a conflict of interest on the part of the Escrow Agent. Investors
Representative and the Investors understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Escrow Agreement.
 
7.             Fees and Expenses. The Company agrees to pay the Escrow Agent’s
costs and expenses including reasonable attorney’s fees in the event of any
dispute or litigation threatened or commenced which requires the Escrow Agent in
its opinion to refer such matter to its attorneys.  Escrow Agent will incur no
liability for any delay reasonably required to obtain such advice of counsel.
 
 
- 3 -

--------------------------------------------------------------------------------

 

8.            Resignation of Escrow Agent.  At any time, upon five (5) days’
written notice to the Company, the Escrow Agent may resign and be discharged
from its duties as escrow agent hereunder.  As soon as practicable after its
resignation, the Escrow Agent will promptly turn over to a successor escrow
agent appointed by the Company the Escrow Amount held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof.  If, by the end of the 5-day period following the giving of
notice of resignation by the Escrow Agent, the Company shall have failed to
appoint a successor escrow agent, the Escrow Agent may interplead the Escrow
Amount into the registry of any court having jurisdiction.
 
9.            Records.  The Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.
 
10.          Notice.  All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:
 
If to Escrow Agent:


Anslow + Jaclin, LLP
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Attention: Richard I. Anslow, Esq.


If to the Company:


Emerald Acquisition Corporation
No. 48 South Qingshui Road
Laiyang City, Shandong 265200
P.R. China
Attention: Zhide Jiang, Chief Executive Officer


If to the Investor Representative:


Access America Investments, LLC
11200 Westheimer Rd., Suite 508
Houston, Texas 77042
Attention: Christopher Efird, President


If to the Placement Agent:


Grandview Capital, Inc.
8201 Peters Road, Suite 1000
Plantation, Florida  33324


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

 
- 4 -

--------------------------------------------------------------------------------

 



11.             Execution in Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 
12.             Assignment and Modification.  This Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns. No other
person will acquire or have any rights under, or by virtue of, this
Agreement.  No portion of the Escrow Amount shall be subject to interference or
control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Agreement. This Agreement
may be changed or modified only in writing signed by all of the parties hereto.
No waiver of any right or remedy hereunder shall be valid unless the same shall
be in writing and signed by the party giving such waiver.  No waiver by any
party with respect to any condition, default or breach of covenant hereunder
shall be deemed to extend to any prior or subsequent condition, default or
breach of covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
13.             Applicable Law. This Agreement shall be governed by and
construed with the laws of the State of Delaware applicable to contracts made
and to be performed therein.  Any litigation concerning the subject matter of
this Agreement shall be exclusively prosecuted in the state or federal courts
located in New York, New York, and all parties consent to the exclusive
jurisdiction and venue of those courts.
 
14.             Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
 
15.             Attorneys’ Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 
[Signatures Page Follows]
 
 
- 5 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
ANSLOW & JACLIN, LLP
   
By: 
  /s/ Richard I. Anslow
 
Name: Richard I. Anslow
 
Title:   Managing Partner
   
EMERALD ACQUISITION CORPORATION
   
By:
  /s/ Zhide Jiang
 
Name: Zhide Jiang
 
Title:   President
   
ACCESS AMERICA INVESTMENTS, LLC
   
By:
  /s/ Christopher Efird
 
Name: Christopher Efird
 
Title:   President
   
GRANDVIEW CAPITAL, INC.
   
By:
  /s/ Peter Goldstein
 
Name: Peter Goldstein
 
Title:   Chairman


 
- 6 -

--------------------------------------------------------------------------------

 
 